Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record cited by the Applicants and by the Examiner, fairly fails to teach or suggest the following:
A method distributing a neural network workload, the method comprising operations performed using a neural network processor of a vehicle, the operations comprising (inter alias): 
  encoding a discovery message comprising a latency requirement and requested resources for a workload of the neural network; decoding, from a proximate resource and in response to the discovery message, a discovery response comprising available resources of the proximate resource available for the workload; encoding, in response to the discovery response, an offload request including a description of the workload identifying the neural processing  node to execute at the proximate resource; decoding, in response to the offload request, a result of the workload; and providing an input to an advanced driver-assistance system based on the result, as indicated in independent method claim 15.
Independent claim 1, and 22 have similar limitations and are allowed for the same reasons.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        3/12/2022